CASE 0:20-cv-02098-ECT-KMM Doc. 1-1 Filed 10/02/20 Page 1 of 3




                     EXHIBIT A
SUMMONS TO TRANS UNION, LLC
               CASE 0:20-cv-02098-ECT-KMM Doc. 1-1 Filed 10/02/20 Page 2 of 3




STATE OF MINNESOTA                                                             DISTRICT COURT
County of Hennepin                               Judicial District:            Fourth
                                                 Case Type:                    Civil OtherlMisc.




Jason McKinley,
Plaintiff

vs.
                                                                       SiTMMONS
E uifax Information Services, Inc., ra
Umon LLC, arclays Bank Inc.
Defendants




               1. YOU ARE BEING SUED. The Plaintiff has started a lawsuit against you. The
       Plaintiff s Complaint against you is attached to this Summons. Do not throw these papers away.
      -They are official papers that affect your rights. You must respond to this lawsuit even though it
       may not yet be filed with the Court and there may be no court file number on this Summons.
             2. YOU MUST REPLY WITH.IN 20 DAYS TO PROTECT YOUR RIGHTS. You
      must give or mail to the person who signed this Summons a written response called an Answer
      within 20 days of the date on which you received this Summons. You must send a copy of your
      Answer to the person who signed this summons located at:
             1161 E. Wayzata Blvd. #314
             Wayzata MN 55391

              3. YOU MUST RESPOND TO EACH CLAIM. The Answer is your written response
      to the Plaintiff s Complaint. In your Answer you must state whether you agree or disagree with
      each paragraph of the Complaint. If you believe the Plaintiff should not be given everything
      asked for in the Complaint, you must say so in your Answer.

              4. YOU WILL LOSE YOUR CASE IF YOU DO NOT SEND A WRITTEN
      RESPONSE TO THE COMPLAINT TO THE PERSON WHO SIGNED THIS
      SUMMONS. If you do not Answer within 20 days, you will lose this case. You will not get to
      tell your side of the story, and the Court may decide against you and award the Plaintiff
      everything asked for in the Complaint. If you do not want to contest the claims stated in the
      Complaint, you do not need to respond. A default judgment can then be entered against you for
        CASE 0:20-cv-02098-ECT-KMM Doc. 1-1 Filed 10/02/20 Page 3 of 3




the relief requested in the Complaint.
        5. LEGAL ASSISTANCE. You may wish to get legal help from a lawyer. If you do not
have a lawyer, the Court Administrator may have information about places where you can get
legal assistance. Even if you cannot get legal help, you must still provide a written Answer to
protect your rights or you may lose the case.
        6. ALTERNATIVE DISPUTE RESOLUTION. The parties may agree to or be ordered
to participate in an alternative dispute resolution process under Rule 114 of the Minnesota
General Rules of Practice. You must still send your written response to the Complaint even if
you expect to use alternative means of resolving this dispute.


Dated: September 11, 2020

                                         By: s/David J.S. IVladgett
                                         MADGETT & K1EIN, PLLC
                                         Atty. Reg. No. 0390494
                                         1161 E Wayzata Blvd, Suite 314
                                         Wayzata, MN 55391
                                         (612)470-6529
                                         Dmadgett@madgettlaw.com

                                         ATTORNEY FOR PLAINTIFF




                                                  2
